Citation Nr: 1760432	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  11-21 231A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Los Angeles, California


THE ISSUE

Entitlement to service connection for lumbago with mild degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

N. Laroche, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from December 1969 to October 1971.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2011 rating decision in which the RO denied the Veteran's request to reopen a previously denied claim for service connection for a back disorder.  A notice of disagreement (NOD) was received in March 2011, and a statement of the case (SOC) was issued in August 2011.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2011.  A supplemental SOC (SSOC) was issued in December 2013.

In July 2014, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record.

In January 2015, the Board granted the Veteran's request to reopen a claim for service connection for a back disorder, and remanded the claim for service connection, on the merits, to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further development.  After accomplishing further action, the AMC continued to deny the claim on appeal (as reflected in a May 2015 supplemental SOC (SSOC)) and returned the matter to the Board for further consideration.

In March 2017, the Board again remanded the claim to the RO, via the AMC, for further development.  After accomplishing further action, the AMC continued to deny the claim on appeal (as reflected in an August 2017 SSOC) and returned the matter to the Board for further consideration.  

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Legacy Content Manager (Virtual VA) claims processing systems.  All records have been reviewed.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Although no chronic lumbar spine disability was shown in service, there is credible evidence of in-service back injury and continuing complaints thereafter, and the weight of the  medical opinion evidence of record indicates that current lumbar spine disability, diagnosed on in February 2013 MRI as lumbago with mild degenerative disc disease, is as likely as not associated with in-service injury.. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for establishing service connection for lumbago with mild degenerative disc disease is warranted.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).

Given the Board's fully favorable disposition of the claim for service connection for a lumbar spine disability, the Board finds that all notification and development actions needed to fairly adjudicate this matter have been accomplished.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in the line of duty.  See 38 U.S.C. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).   

Certain chronic diseases, such as arthritis, shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service (one year for arthritis), even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

With chronic disease shown as such in service (or within the presumptive period) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

The United States Court of Appeals for the Federal Circuit has clarified that the provisions of 38 C.F.R. § 3.303 (b) pertaining to the award of service connection on the basis of continuity of symptomatology (in lieu of a medical opinion) apply only to chronic diseases as defined in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As noted, arthritis is among the diseases listed in section 3.309(a).

The Veteran contends that his current lumbar spine disability is due to carrying heavy loads while he was in service.  

The Veteran's service treatment records (STRs) document that on an entrance examination in December 1969, the examiner noted a normal clinical evaluation for the Veteran's spine.  On separation in October 1971, the examiner noted an abnormal clinical evaluation of the spine, and the Veteran complained of "having pain" in the right scapula with lifting.  

Post-service medical treatment records include a November 2012 statement from Dr. L.B. addressing the Veteran's lumbar spine disability.  Dr. L.B. reported that he was treating the Veteran for acute lumbosacral strain.  Additionally, he reported that a MRI revealed degenerative changes and lumbar spinal stenosis due to disc protrusion, facet arthropathy, and ligamentum flavum hypertrophy.  He concluded that those findings and symptoms were due to an old injury.  

In February 2013, a statement from Dr. W.L., a staff physician with the VA Loma Linda Healthcare System, was submitted.Dr. W.L. noted that the Veteran reported chronic low back pains since his military service.  The Veteran additionally reported that while he was in the military, his duties included him carrying heavy loads at all time.  Dr. W.L. noted that the Veteran had an MRI which revealed degenerative disc disease with bulging disc at L4-5, S1. He concluded that the chronic low back pain may likely be related to his military service.  

During the July 2014 hearing, the Veteran testified that the  initial injury was sustained in service  was the  result of carrying a weapon, a caliper machine gun,.  He reported that he did not go to sick call because he was on the boat a lot and felt invincible.  He reported that he felt a tear in his lower back while lifting the machine gun from a bending position to standing upright.  He reported that he dismissed it, and moved on.  He stated that he did not have immediate pain, but began to feel pain later and eventually reported it at separation.  He stated that the movement of the boat added to his injury.  He reported that after the military, his injury would have come and go and he would have flare-ups.  

In July 2014, the Veteran submitted numerous statements from friends and family regarding the pain the Veteran had been experiencing in his low back.  Family members who have known the Veteran for over 20 years reported that he expressed discomfort or pain throughout the years.  

In July 2014, the Veteran submitted another letter in which Dr. L.B. stated that the Veteran had been under treatment for a chronic back problem.  He reported that an MRI revealed degenerative changes and lumbar spinal stenosis due to disc protrusion, facet arthropathy and ligament flavum hypertrophy.  He, again, stated that these findings and symptoms were due to an old injury.  He reported that the Veteran suffered a back injury in service, and his present problem may be directly related to this old injury.  

In August 2014, a letter from Dr. M.P.  addressing the etiology of the Veteran's lumbar spine disability was submitted on the Veteran's behalf.  Dr. M.P. reported that he has been treating the Veteran since June 2013, and has treated the Veteran for lumbago.  After a review of the Veteran's VA records and testing, Dr. M.P. stated that it was his opinion that it is least as likely as not that his low back condition is a result of his condition while in military service.  He further noted that the Veteran handled a 50 caliber gun aboard ship in service.  He stated that over time, this caused his lumbar condition to worsen.  

Imaging reports from October 2014 reveal findings of lower lumbar spine facet arthropathy, mild central canal stenosis, and mild facet degenerative disease.  

In May 2015, the Veteran underwent a VA examination for his thoracolumbar spine.  A diagnosis of degenerative arthritis of the spine was confirmed.  During the examination, the Veteran reported that his back pain began "several years back."  The Veteran denied any traumatic episodes, any surgeries, or any invasive interventions.  The examiner opined that the condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  As rationale, the examiner stated that there was no evidence in the STRs of back pain during service, or of trauma to the spine that is evident.  He stated that without direct evidence of trauma, it is highly unlikely that the Veteran's current degenerative disc disease is due to carrying heavy machinery in service.  He concluded that it is much more likely to be due to natural causes, and the amount of arthritis present is equivalent to what is seen in the civilian population.  

In a June 2017 addendum VA medical opinion, the same examiner reported that the Veteran's situation is quite complex.  He reported that the Veteran's diagnosis, as of the May 2015 VA examination, was lumbago with mild degenerative disc disease.  He stated that this diagnosis is not related to his 'tearing pain' of the scapula, as these are in two distinct anatomic areas and are not connected physiologically or anatomically.  He continued to state that there was no evidence of trauma in the STR's, and no significant medical records to show that the Veteran sought medical treatment immediately following service, or for several years following his discharge.  He stated, however, that the Veteran provided several medical opinions from physicians that feel that his injury was related to his service, including one from Dr. M.P., a VA physician that "does cast some doubt into the picture and makes it as likely as not that the Veteran's injury" was due to his time in service.  

Considering the totality of the medical and lay evidence of record, and resolving all reasonable doubt on certain elements of the claim in the Veteran's favor, the Board finds that service connection for lumbago with mild degenerative disc disease is warranted.  

As noted above, the Veteran has a current diagnosis of lumbago with mild degenerative disc disease.  Thus, the fundamental criterion for service-connection-medical evidence of current disability-is met.

Next addressing  the in-service injury or disease requirement, the Board notes that the Veteran's STRs do note a complaint of a back injury in service; specifically at separation.  Post-service medical reports do not note any complaints of lower back problems until 2011; however, there is evidence indicating that the Veteran likely suffered from associated symptoms during and since service.  

In February 2013, the Veteran reported to Dr. W.L. that he had had chronic low back pains since his military service and that his duties included him carrying heavy loads all the time.  During the July 2014 hearing, the Veteran testified that he did not feel immediate pain after his in-service injury, but eventually felt the pain that prompted him to report at separation.  Here,  the Board finds that the Veteran's complaints of in service back injury and continuing complaints are credible.  The Veteran has consistently reported that he injured his back in-service due to heavy lifting, which includes an incident where he injured his back while he was lifting a caliper machine gun.  Notably, the Veteran's assertions appear to consistent with the October 1971 separation examiner's notation  where the examiner noted an abnormal clinical evaluation for his spine.  

Thus, the remaining question is whether the Veteran's current lumbar spine disability is medically related to service, to include injury therein.  

Although, as indicated above and below, no chronic lumbar spine disability was not shown in service, or for years thereafter, the Veteran explained that after service, his pain would "come and go" and he would experience flare-ups.  Notably, statements from the Veteran's friends and family indicate that the Veteran continually reported pain in his lower back over the years since service.  The Board finds no specific reasons to question the veracity of the lay assertions in this regard.  

Further, as for the medical opinion evidence of record, such opinions weigh both for and against the claim.  

On VA examination in May 2015, the examiner opined  that the Veteran's back condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that there was no evidence of a lower back condition during service, as well as no evidence of pain in service.  The examiner also stated that without direct evidence of trauma, it is highly unlikely that the Veteran's current degenerative disc disease is due to carrying heavy machinery in service.  Additionally, the examiner failed to discuss the positive nexus opinions of record. 

As discussed in the March 2017 Board remand, the examiner based his opinion, in large part, on the lack of relevant service treatment records or other documentation of a back condition in service, but did not address the relevance or import of the Veteran's statements concerning his ongoing back problems since service; his statements explaining why he did not report his back issues in service until separation; and the positive nexus opinions submitted from the Veteran's physicians.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner relied solely on lack of evidence in service medical records to provide negative opinion).  This led the Board to conclude that the May 2015 opinion was inadequate for the purpose of determining service connection.

In the June 2017 VA addendum opinion, the prior examiner acknowledged the complexity of the Veteran's case.  ,.  The examiner still found that there was no evidence of trauma in the STRs, as the Veteran stated, and no significant medical records to show that the Veteran sought medical treatment immediately following service, or for several years following discharge.  However, the VA examiner considered the positive nexus opinions, specifically Dr. M.P.'s opinion, and found that it cast some doubt into the picture.  The examiner thus ultimately concluded that it is as likely as not that the Veteran's injury was due to his time in service

There are also private medical opinions from Dr. L.B, Dr. W.L, and Dr. M.P. addressing the etiology of the Veteran's lumbar spine disease.  All of these physicians agree that the Veteran's current disability was likely related to his military service.  Dr. L.B. specifically noted that the Veteran's current lumbar disability was due to an old injury.  Dr. M.P. spoke with the Veteran, reviewed VA medical records, and reviewed testing results before provided a positive etiology opinion.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

For reasons cited above, the Board finds that the only opinion that the weighs against the claims-the VA examiner's May 2015 opinion-is  minimally probative value.  Most significantly, the VA examiner, at that time, relied heavily on the fact that the Veteran did not complain of any low back problems during service.  However, as discussed above, the Veteran has credibly explained why he did not go to sick call immediately following the injury, but eventually reported it at separation.  As suggested in the prior remand, the heavy reliance on the lack of the documentation of a low back injury in the Veteran's STRs renders this opinion minimally probative.  See Dalton, supra. 
 
Notably, however, in a June 2017 addendum opinion, the prior VA examiner acknowledged that  the Veteran's situation was "quite complex."  Taking into consideration the lay assertions of record and Dr. M.P.'s medical opinion, the VA examiner found that it is as likely as not that the Veteran's injury was due to his time in service.  Such conclusion is consistent with the opinions of the three private physicians, all of whom found a medical relationship between the Veteran's in-service injury and current lumbar spine disability plausible, or at least, possible.  While the private examiners' opinions, standing alone, are somewhat  speculative, and, thus, not sufficiently definitive  to support a service connection award-see, e.g. Obert, supra-those opinions, when considered along with the VA examiner's opinion, tend to support a finding that the Veteran's lumbago with mild degenerative disc disease is as likely as not associated with in-service injury.  Moreover, while the VA examiner's opinion is not  definitive, it was expressed in terms sufficient to warrant application of the benefit-of-the-doubt doctrine.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102.  See also 38 U.S.C. § 5107 (b); Gilbert, supra.

Given the totality of the evidence, to include the credible lay assertions and competent  medical opinions noted above, and resolving all reasonable doubt on certain elements of the claims in the Veteran's favor, the Board finds that the criteria for service connection for lumbago with mild degenerative disc disease are  met.  


ORDER

Service connection for lumbago with mild degenerative disc disease is granted.  




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


